Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's arguments filed Dec. 1,  2021 have been fully considered were found to be partially persuasive. 
1.	Re: Drawings – Applicant’s remarks pertaining to the drawing objection is persuasive, previously held objection withdrawn.

2.	Re:  Double Patenting – Applicant correctly states that US Patents 10,594,079, 10,644,445 and 10,644,446 fail to claim the;
 “lever is formed with a separating cam surface and an escaping space disposed in a region more distant from the center of rotation of the lever than the separating cam surface”.

2a.	The Examiner conveyed during a telephone interview with Mr. Charles S. Stein on December 14, 2021 the PATENTED lever is formed with both a separating cam surface and an escaping space and claimed as such.  
2b.	The specific position of one with relation to the other has to be such that the operation of the lever remains as intended (operable).  Based on that, the specificity of where the escaping space is in relation to the separating cam has no patentable significance given there is no functional difference; BOTH attributes are formed on the lever.  A rearrangement of the parts which does not affect function does not embody patentable significance.
2c.	The Examiner appreciates the terminal disclaimer filed on Dec. 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,594,079, US 10,644,445 and  US 10,644,446 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

3.	Re:  35 U.S.C. §112 rejections - Applicant's arguments filed Dec. 1,  2021 have been fully considered and are persuasive.  Previously held rejections withdrawn. 

Reasons for Allowance
3.	Claims 1-10 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a lever-type connector comprising a lever formed with a separating cam surface and an escaping space such that a cam projection on the moving plate, within the male housing, is pressed by the separating cam surface during rotation of the lever and is accommodated in the escaping space when the male housing and female housing are separated and the moving plate is at the protection position in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833